Title: From Thomas Jefferson to the Senate, 27 April 1802
From: Jefferson, Thomas
To: the Senate


            
              GENTLEMEN OF THE SENATE
            I nominate Edward Harris of North Carolina to be a judge of the fifth circuit, vice Henry Potter who has accepted the office of District judge.
            Michael Mc.Clary of New-Hampshire to be Marshal of the district of New-Hampshire vice Bradbury Cilley whose commission is expired.
            Robert Champlin Gardiner of Rhode island to be Consul at Gothenburg.
            William Stewart of Pensylvania to be Consul at Smyrna.
            Walter Nichols of Rhode island to be Naval officer at Newport vice Robt. Croke deceased.
            Silas Crane of New Jersey to be Collector of Little Egg harbour in New Jersey, vice William Watson, superseded for non-attendance on his duties.
            James L. Shannonhouse of N. Carolina to be Surveyer & Inspector of the port of Newbegun creek in N. Carolina, vice Frederic Sawyer who has removd. from thence.
            
            Thomas Worthington of the North Western territory to be Supervisor of the North Western district.
            David Duncan of the Indiana territory to be Inspector of the port of Michillimakinac.
            Jared Mansfield of Connecticut to be a Captain in the corps of Engineers.
            Simeon Knight of Vermont to be ensign in the 1st. regiment of infantry.
            Joseph Dorr of Vermont to be ensign in the 1st. regiment of infantry.
            George T. Ross of Pensylvania to be ensign in the 2d. regiment of infantry.
            Peter Gansevoort of New York to be military agent for the Northern department.
            William Linnard of Pensylvania to be military agent for the middle department.
            Abraham D. Abrahams of Georgia to be military agent for the Southern department.
            Benjamin Cheney of North Carolina to be Surveyor & Inspector of the port of Beaufort in North Carolina vice John Easton deceased.
            Th: Jefferson
              April 27. 1802.
          